Citation Nr: 0503432	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  99-21 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to accrued benefits. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter





ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


VACATUR

The veteran had active service from December 1941 to July 
1945.  

In a January 1998 rating decision of the Albuquerque, New 
Mexico, Regional Office (RO) of the Department of Veterans 
Affairs (VA), service connection for status post total right 
knee replacement was granted and a 100 percent rating was 
assigned from June 18, 1997 under 38 C.F.R. § 4.30, an 
evaluation 100 percent was assigned from August 1, 1997 to 
July 31, 1998 for convalescence, and then a 30 percent 
effective August 1, 1998.  In July 1998, a notice of 
disagreement to the assigned ratings was received.  The 
veteran died in August 1998 while the claim was pending.  
Thereafter, the appellant filed a claim for accrued benefits.  

In a November 1998 rating decision, an evaluation of 60 
percent was assigned for accrued benefits purposes effective 
August 1, 1998.  

In a January 10, 2003, decision, the Board granted service 
connection for the cause of the veteran's death and remanded 
the issue of entitlement to accrued benefits for the 
appellant to be afforded a statement of the case (SOC).  The 
Board instructed the RO to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA).  

However, this action was incorrect.  To the extent that a 
higher rating was sought, the remand for VCAA compliance was 
not consistent with Smith v. Gober, 14 Vet. App. 227, 231-32 
(2000), aff'd 281 F.3d 1384 (Fed. Cir.), cert denied, 537 
U.S. 821 (2002); and VAOPGCPREC 5-04.  As the claim was for 
accrued benefits, no evidence could be added to the claims 
file so the appellant would not be permitted to supplement 
her claim with any additional evidence nor could VA assist 
the veteran in obtaining and adding any additional evidence.  

Accordingly, the Board will vacate the portion of the January 
10, 2003 decision that remanded for VCAA compliance.  The 
Board will issue a decision that follows in its place with 
regard to the matter concerning accrued benefits.


ORDER

The portion of the Board's January 10, 2003 decision that 
remanded for VCAA compliance is vacated.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


